DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 1, 2022. Claims 1-3, 5-15, and 17-22 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims and specification are necessitated by the amendments.
	New rejections under 35 U.S.C. 103 are necessitated by the amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should provide proper antecedent basis for the claimed term “passive thermal contact elements.”
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 20, “passive thermal discrete contact regions” should read “discrete contact regions” for consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 1, “micro fluidic” should read “microfluidic” for consistency.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
In line 2, “a single and only controllable heating and/or cooling element” should read “only a single controllable heating and/or cooling element” for clarity.
In lines 7-8, 9-10, 12, and 16, “the controllable heating and/or cooling element” should read “the single controllable heating and/or cooling element” for consistency.
In line 18, “passive thermal discrete contact regions” should read “discrete contact regions” for consistency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2013/0217103 A1) and further in view of Higuchi et al. (US 2005/0064423 A1) (provided in Applicant’s IDS filed on December 6, 2017), as evidenced by Texas Instruments, Thermal Comparison of FR-4 and Insulated Metal Substrate PCB for GaN Inverter, pp. 1-11 (2019) (hereinafter “Texas Instruments”) with respect to claims 1-3, 14, 20, and 22, and Thermtest Instruments, Top 10 Thermally Conductive Materials, pp. 1-3 (2022) (hereinafter “Thermtest Instruments”) with respect to claims 3 and 20.
Regarding claim 1, Bauer teaches a temperature control element (heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166]) comprising:
a controllable heating and/or cooling element (heater element 2118 which can be a resistive heater or Peltier device, Fig. 21, para. [0165], [0174]-[0175]);
a plurality of passive thermal contact elements that have no electrical connections (copper heat spreaders 2120, 2122, Fig. 21, para. [0166]; the copper heat spreaders are used to heat temperature control zones, and the heater element is used to provide heat to the heat spreaders, para. [0166], [0173], [0174], [0178], so Examiner interprets the disclosure of Bauer to teach that the copper heat spreaders are passive thermal heat spreaders that have no electrical connections since heat is conducted from the heater element to the heat spreaders);
a thermally resistive layer (the dielectric layer 2112 which is an FR4 layer, Fig. 21, para. [0165]), the thermally resistive layer being disposed on the controllable heating and/or cooling element (the heater element 2118 is provided in proximity to bottom substrate 2110 which includes the dielectric layer 2112, Fig. 21, para. [0165]), and the plurality of passive thermal contact elements being discrete passive thermal contact elements disposed on the thermally resistive layer and being spaced apart from one another (the copper heat spreaders 2120, 2122 are discrete and spaced apart from one another, Fig. 21, para. [0166]; heat is applied through the dielectric layer 2112, and a reduction in the thickness of the dielectric layer 2112 maximizes the impact of the heat spreaders 2120, 2122, Fig. 21, para. [0171], so the heat spreaders 2120, 2122 are disposed on the dielectric layer 2112).
Bauer teaches that the geometry of the dielectric material 2112 controls (reduces) the flow of heat around temperature control zones 2116 (Fig. 21, para. [0171]). Bauer teaches that because heat is applied through the dielectric layer 2112, minimizing the thickness of the dielectric layer 2112 minimizes the thermal resistance between the heater 2118 and the temperature control zone 2116, and maximizes the impact of the heat spreaders 2120, 2122 (Fig. 21, para. [0171]). Bauer is not clear with respect to the order of the layering of the dielectric layer 2112, the heat spreaders 2120, 2122, and the heater element 2118, and therefore fails to teach the plurality of passive thermal contact elements being opposite from the controllable heating and/or cooling element with the thermally resistive layer therebetween.
Higuchi teaches electrostatic transportation of droplets by transporting the droplets and controlling the temperature thereof (abstract). Higuchi teaches a heating device comprising a heat-insulative substrate 17 located between a heater layer 18 and a thermostatic heater 16 (Fig. 10, para. [0075], [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the dielectric layer of Bauer to be between the heater element and the heat spreaders as taught by Higuchi in order to yield the predictable result of controlling the flow of heat around temperature control zones. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the dielectric layer between the heater element and the heat spreaders, which a person of ordinary skill in the art would have found obvious.
Modified Bauer teaches a plurality of discrete contact regions at surfaces of the plurality of passive thermal contact elements (the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof, Fig. 21, para. [0166]);
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of passive thermal contact elements (the dielectric layer 2112 is disposed between the heater element 2118 and the heat spreaders 2120, 2122, Bauer, Fig. 21, para. [0171], Higuchi, Fig. 10, para. [0085], see modification supra; the dielectric layer 2112 is an FR4 layer, Fig. 21, para. [0165]).
The limitations “for a microfluidic device,” “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “passive thermal,” “restricting heat flow between directly adjacent passive thermal contact elements of the plurality of passive thermal contact elements,” “arranged so as to provide conductive thermal transfer from the controllable heating and/or cooling element through the plurality of passive thermal contact elements to a plurality of discrete contact regions,” and “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 are part of a droplet actuator 2100 (Fig. 21, para. [0165]-[0166]), so the heater element, dielectric layer, and copper heat spreaders are capable of the recitation “for a microfluidic device.” Modified Bauer also teaches the heater element 2118 which can be a resistive heater or Peltier device that heats the temperature control zones 2116 (Fig. 21, para. [0165]-[0166], [0174]-[0175]), so the heater element is capable of the recitation “adjustable by a controller to different temperature levels to produce a spatial temperature profile.” Modified Bauer also teaches the copper heat spreaders 2120, 2122 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “passive thermal.” Modified Bauer also teaches that the dielectric layer 2112 is an FR4 layer (Fig. 21, para. [0165]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph), so the dielectric layer is capable of the recitation “restricting heat flow between directly adjacent passive thermal contact elements of the plurality of passive thermal contact elements.” Modified Bauer also teaches that the copper heat spreaders 2120, 2122 are used to heat temperature control zones, and the heater element is used to provide heat to the heat spreaders (para. [0166], [0173], [0174], [0178]), so the copper heat spreaders are capable of the recitation “arranged so as to provide conductive thermal transfer from the controllable heating and/or cooling element through the plurality of passive thermal contact elements to a plurality of discrete contact regions.” Modified Bauer also teaches that the geometry of the copper heat spreaders 2120, 2122 controls the flow of heat in temperature control zones 2116 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device.”
The limitation “a desired spatial temperature profile within the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 2, Modified Bauer teaches wherein the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the dielectric layer 2112 is an FR4 layer, Fig. 21, para. [0165]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph).
Regarding claim 3, Modified Bauer teaches wherein the plurality of passive thermal contact elements have a thermal conductivity greater than a thermal conductivity of the first thermally resistive material (the copper heat spreaders 2120, 2122 have the dominant thermal conductivity, Fig. 21, para. [0171]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph; as evidenced by Thermtest Instruments, copper has a high thermal conductivity of 398 W/mK, pg. 2; therefore, the copper heat spreaders 2120, 2122 have a thermal conductivity greater than a thermal conductivity of the FR4 dielectric layer 2112).
Regarding claim 5, Modified Bauer teaches wherein the first thermally resistive material is disposed between the controllable heating and/or cooling element and all of the plurality of passive thermal contact elements (the dielectric layer 2112 is disposed between the heater element 2118 and the heat spreaders 2120, 2122, Bauer, Fig. 21, para. [0171], Higuchi, Fig. 10, para. [0085], see modification supra).
Regarding claims 7 and 9, Modified Bauer teaches the plurality of discrete contact regions (the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof, Fig. 21, para. [0166]).
The limitations “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device” and “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the geometry of the copper heat spreaders 2120, 2122 controls the flow of heat in temperature control zones 2116 (Fig. 21, para. [0166]), and that the heat spreaders have a shape and/or arrangement that can produce a substantially linear temperature gradient (para. [0178]-[0179]), so the copper heat spreaders are capable of the recitations “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device” and “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device.”
The limitations “a first temperature gradient within a fluid gap of the microfluidic device” and “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device” are with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 8, Modified Bauer teaches wherein the plurality of discrete contact regions are of variable width (the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof that are of variable width and geometry, Fig. 21, para. [0166]).
The limitation “provide a second temperature gradient along a length of the plurality of discrete contact regions” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof that are of variable width and geometry (Fig. 21, para. [0166]), and that the geometry of the copper heat spreaders 2120, 2122 controls the flow of heat in temperature control zones 2116 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “provide a second temperature gradient along a length of the plurality of discrete contact regions.”
Regarding claim 10, Modified Bauer teaches a spacing between neighboring passive thermal contact elements from among the plurality of passive thermal contact elements (a spacing between the copper heat spreaders 2120, 2122, Fig. 21, para. [0166]). Modified Bauer fails to teach wherein the spacing between neighboring passive thermal contact elements from among the plurality of passive thermal contact elements varies over the temperature control element.
Another embodiment of Bauer teaches an arrangement of multiple V-shaped heat spreaders 2314 (Fig. 23B, para. [0179]-[0180]). Since the heat spreaders 2314 are V-shaped, then the spacing between neighboring heat spreaders 2314 vary due to the V-shape of the neighboring heat spreaders 2314 (Fig. 23B, the spacing between adjacent heat spreaders 2314 varies because the spacing increases from top to bottom in Fig. 23B). Bauer teaches that the copper heat spreader is used to form a temperature gradient within a temperature control zone and controls the flow of heat within the temperature control zone (para. [0176]-[0178]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the heat spreaders of Modified Bauer to be V-shaped as taught by another embodiment of Bauer in order to yield the predictable result of forming a temperature gradient within the temperature control zone and controlling the flow of heat within the temperature control zone. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a V-shaped heat spreader which a person of ordinary skill in the art would have found obvious. Thus, the V-shaped heat spreaders have a variable spacing between neighboring V-shaped heat spreaders.
Regarding claim 11, Modified Bauer teaches a temperature control device (a droplet actuator 2100, Fig. 21, para. [0165]) comprising a temperature control element as claimed in claim 1 (heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166], see rejection of claim 1 supra). Modified Bauer fails to teach a plurality of temperature control elements. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 of Modified Bauer because a larger total area containing these elements is capable of performing heating of a larger device. Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
The limitation “provide a defined temperature gradient over an area larger than any individual temperature control element” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the heater element 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 control the flow of heat in the temperature control zones (Fig. 21, para. [0165]-[0166]), so the heater element, dielectric layer, and copper heat spreaders are capable of the recitation “provide a defined temperature gradient over an area larger than any individual temperature control element.”
Regarding claim 12, Modified Bauer teaches a microfluidic device comprising first and second substrates spaced apart from one another to define a fluid gap therebetween (a droplet actuator 2100 comprising a top substrate and a bottom substrate 2110 spaced apart from one another to define a fluid gap therebetween, Fig. 21, para. [0165], abstract);
the microfluidic device further comprising the temperature control element as defined in claim 1 arranged such that the plurality of passive thermal contact elements of the temperature control element are disposed against the first substrate of the microfluidic device (the droplet actuator 2100 comprises the heater element 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 such that the copper heat spreaders 2120, 2122 are disposed against the bottom substrate 2110, Fig. 21, para. [0165]-[0166], see rejection of claim 1 supra).
Regarding claim 13, Modified Bauer teaches the second substrate of the microfluidic device (the top substrate of the droplet actuator 2100, Fig. 21, para. [0165], abstract). Modified Bauer fails to teach a second temperature control element arranged in thermal contact with the second substrate of the microfluidic device. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 of Modified Bauer such that the duplicates are in contact with the top substrate because duplicating these elements increases the control of the heat in the temperature control zones since the heat can be controlled from both sides. Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Regarding claim 14, Modified Bauer teaches wherein the first substrate of the microfluidic device has a thermal conductivity of 2 W/mK or below (the bottom substrate 2110 may be a dielectric layer such as an FR4 layer, Fig. 21, para. [0165]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph).
Regarding claim 15, Modified Bauer teaches the microfluidic device (the droplet actuator 2100, Fig. 21, para. [0165]).
The limitation “move a fluid droplet contained in the fluid gap along the desired spatial temperature profile defined by the temperature control element” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the droplet actuator 2100 controls the flow of heat in temperature control zones and conducts droplet operations of the fluid in the gap (Fig. 21, para. [0165]), so the droplet actuator is capable of the recitation “move a fluid droplet contained in the fluid gap along the desired spatial temperature profile defined by the temperature control element.”
Regarding claim 17, Modified Bauer teaches a reader (heater element 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166]);
wherein the reader comprises the temperature control element as defined in claim 1 (heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166], see rejection of claim 1 supra).
The limitation “for a microfluidic device” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the droplet actuator 2100 comprises the heater element 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 such that the copper heat spreaders 2120, 2122 are disposed against the bottom substrate 2110 (Fig. 21, para. [0165]-[0166]), so the heater element, dielectric layer, and copper heat spreaders are capable of the recitation “for a microfluidic device.”
The limitation “the microfluidic device comprising first and second substrates spaced apart from one another to define a fluid gap therebetween” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the reader. Inclusion of the material or article worked upon (microfluidic device) by a structure (reader) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 18, Modified Bauer teaches a spacing and thickness between passive thermal contact elements from among the plurality of passive thermal contact elements (a spacing and thickness between the copper heat spreaders 2120, 2122, Fig. 21, para. [0166]). Modified Bauer fails to teach wherein there is a variation of spacing and thickness between passive thermal contact elements from among the plurality of passive thermal contact elements.
Another embodiment of Bauer teaches an arrangement of multiple V-shaped heat spreaders 2314 that vary in thickness along each V-shaped heat spreader (Fig. 23B, para. [0179]-[0180]). Since the heat spreaders 2314 are V-shaped, then the spacing between neighboring heat spreaders 2314 vary due to the V-shape of the neighboring heat spreaders 2314 (Fig. 23B, the spacing between adjacent heat spreaders 2314 varies because the spacing increases from top to bottom in Fig. 23B). Bauer teaches that the copper heat spreader is used to form a temperature gradient within a temperature control zone and controls the flow of heat within the temperature control zone (para. [0176]-[0178]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the heat spreaders of Modified Bauer to be V-shaped with varying spacing and thickness as taught by another embodiment of Bauer in order to yield the predictable result of forming a temperature gradient within the temperature control zone and controlling the flow of heat within the temperature control zone. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a V-shaped heat spreader which a person of ordinary skill in the art would have found obvious. Thus, the V-shaped heat spreaders have a variable spacing and thickness between neighboring V-shaped heat spreaders.
The limitation “provide the desired spatial temperature profile” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the copper V-shaped heat spreaders are used to form a temperature gradient within a temperature control zone and control the flow of heat within the temperature control zone (para. [0176]-[0178]), so the V-shaped heat spreaders are capable of the recitation “provide the desired spatial temperature profile.”
Regarding claim 19, Bauer teaches a microfluidic device (a droplet actuator 2100, Fig. 21, para. [0165], abstract) comprising:
a first substrate (a bottom substrate 2110, Fig. 21, para. [0165], abstract);
a second substrate spaced apart from the first substrate (a top substrate spaced apart from the bottom substrate 2110, Fig. 21, para. [0165], abstract);
a fluid gap defined by a space between the first substrate and the second substrate (a fluid gap defined by a space between the bottom substrate 2110 and the top substrate, Fig. 21, para. [0165], abstract); and
a temperature control element (heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166]);
wherein the temperature control element comprises:
a controllable heating and/or cooling element (heater element 2118 which can be a resistive heater or Peltier device, Fig. 21, para. [0165], [0174]-[0175]);
a thermally resistive layer disposed on the controllable heating and/or cooling element (the dielectric layer 2112 which is an FR4 layer, Fig. 21, para. [0165]; the heater element 2118 is provided in proximity to bottom substrate 2110 which includes the dielectric layer 2112, Fig. 21, para. [0165]); and
a plurality of passive thermal contact elements that have no electrical connections and are disposed on a side of the thermally resistive layer (copper heat spreaders 2120, 2122, Fig. 21, para. [0166]; the copper heat spreaders are used to heat temperature control zones, and the heater element is used to provide heat to the heat spreaders, para. [0166], [0173], [0174], [0178], so Examiner interprets the disclosure of Bauer to teach that the copper heat spreaders are passive thermal heat spreaders that have no electrical connections since heat is conducted from the heater element to the heat spreaders; heat is applied through the dielectric layer 2112, and a reduction in the thickness of the dielectric layer 2112 maximizes the impact of the heat spreaders 2120, 2122, Fig. 21, para. [0171], so the heat spreaders 2120, 2122 are disposed on the dielectric layer 2112).
Bauer teaches that the geometry of the dielectric material 2112 controls (reduces) the flow of heat around temperature control zones 2116 (Fig. 21, para. [0171]). Bauer teaches that because heat is applied through the dielectric layer 2112, minimizing the thickness of the dielectric layer 2112 minimizes the thermal resistance between the heater 2118 and the temperature control zone 2116, and maximizes the impact of the heat spreaders 2120, 2122 (Fig. 21, para. [0171]). Bauer is not clear with respect to the order of the layering of the dielectric layer 2112, the heat spreaders 2120, 2122, and the heater element 2118, and therefore fails to teach the plurality of passive thermal contact elements being opposite from the controllable heating and/or cooling element with the thermally resistive layer therebetween.
Higuchi teaches electrostatic transportation of droplets by transporting the droplets and controlling the temperature thereof (abstract). Higuchi teaches a heating device comprising a heat-insulative substrate 17 located between a heater layer 18 and a thermostatic heater 16 (Fig. 10, para. [0075], [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the dielectric layer of Bauer to be between the heater element and the heat spreaders as taught by Higuchi in order to yield the predictable result of controlling the flow of heat around temperature control zones. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the dielectric layer between the heater element and the heat spreaders, which a person of ordinary skill in the art would have found obvious.
Modified Bauer teaches wherein the plurality of passive thermal contact elements are spaced apart from one another (the copper heat spreaders 2120, 2122 are discrete and spaced apart from one another, Fig. 21, para. [0166]);
wherein the plurality of passive thermal contact elements are arranged in thermal communication with an external surface of the first substrate (the copper heat spreaders 2120, 2122 are in thermal communication with an external surface of the bottom substrate 2110, Fig. 21, para. [0165]-[0166]);
a plurality of discrete contact regions (the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof, Fig. 21, para. [0166]);
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of passive thermal contact elements (the dielectric layer 2112 is disposed between the heater element 2118 and the heat spreaders 2120, 2122, Bauer, Fig. 21, para. [0171], Higuchi, Fig. 10, para. [0085], see modification supra; the dielectric layer 2112 is an FR4 layer, Fig. 21, para. [0165]).
The limitations “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “passive thermal,” “provide conductive thermal transfer between the controllable heating and/or cooling element and the first substrate at a plurality of discrete contact regions,” and “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches the heater element 2118 which can be a resistive heater or Peltier device that heats the temperature control zones 2116 (Fig. 21, para. [0165]-[0166], [0174]-[0175]), so the heater element is capable of the recitation “adjustable by a controller to different temperature levels to produce a spatial temperature profile.” Modified Bauer also teaches the copper heat spreaders 2120, 2122 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “passive thermal.” Modified Bauer also teaches that the copper heat spreaders 2120, 2122 are used to heat temperature control zones of the bottom substrate 2110, and the heater element is used to provide heat to the heat spreaders (para. [0166], [0173], [0174], [0178]), so the copper heat spreaders are capable of the recitation “provide conductive thermal transfer between the controllable heating and/or cooling element and the first substrate at a plurality of discrete contact regions.” Modified Bauer also teaches that the geometry of the copper heat spreaders 2120, 2122 controls the flow of heat in temperature control zones 2116 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device.”
Regarding claim 20, Modified Bauer teaches wherein: the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the dielectric layer 2112 is an FR4 layer, Fig. 21, para. [0165]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph); and
the plurality of passive thermal contact elements have a thermal conductivity greater than the thermal conductivity of the first thermally resistive material (the copper heat spreaders 2120, 2122 have the dominant thermal conductivity, Fig. 21, para. [0171]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph; as evidenced by Thermtest Instruments, copper has a high thermal conductivity of 398 W/mK, pg. 2; therefore, the copper heat spreaders 2120, 2122 have a thermal conductivity greater than the thermal conductivity of the FR4 dielectric layer 2112).
Regarding claim 22, Bauer teaches a temperature control element (heater elements 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122, Fig. 21, para. [0165]-[0166]) comprising:
a controllable heating and/or cooling element (heater elements 2118 which can be a resistive heater or Peltier device, Fig. 21, para. [0165], [0174]-[0175]). This embodiment of Bauer teaches two heater elements 2118a, 2118b (Fig. 21, para. [0165]), and therefore fails to teach a single and only controllable heating and/or cooling element.
Bauer also teaches that there may be one or more heater elements 2118 (Fig. 21, para. [0165]), which includes just one heater element. Bauer teaches that because copper heat spreaders are used, smaller heater elements 2118 may be used and thereby minimize the amount of input heat required to maintain a droplet at a certain reaction temperature (para. [0166]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the number of heater elements of Bauer to be just a single and only heater element because it is desirable to minimize the amount of input heat required to maintain a droplet at a certain reaction temperature (para. [0166]), which can be done since the droplet actuator 2100 includes the copper heat spreaders 2120, 2122.
Modified Bauer teaches a plurality of passive thermal contact elements (copper heat spreaders 2120, 2122, Fig. 21, para. [0166]; the copper heat spreaders are used to heat temperature control zones, and the heater element is used to provide heat to the heat spreaders, para. [0166], [0173], [0174], [0178], so Examiner interprets the disclosure of Bauer to teach that the copper heat spreaders are passive thermal heat spreaders since heat is conducted from the heater element to the heat spreaders);
a thermally resistive layer (the dielectric layer 2112 which is an FR4 layer, Fig. 21, para. [0165]), the thermally resistive layer being disposed on the controllable heating and/or cooling element (the heater element 2118 is provided in proximity to bottom substrate 2110 which includes the dielectric layer 2112, Fig. 21, para. [0165]), and the plurality of passive thermal contact elements being discrete passive thermal contact elements disposed on the thermally resistive layer and being spaced apart from one another (the copper heat spreaders 2120, 2122 are discrete and spaced apart from one another, Fig. 21, para. [0166]; heat is applied through the dielectric layer 2112, and a reduction in the thickness of the dielectric layer 2112 maximizes the impact of the heat spreaders 2120, 2122, Fig. 21, para. [0171], so the heat spreaders 2120, 2122 are disposed on the dielectric layer 2112).
Modified Bauer teaches that the geometry of the dielectric material 2112 controls (reduces) the flow of heat around temperature control zones 2116 (Fig. 21, para. [0171]). Modified Bauer teaches that because heat is applied through the dielectric layer 2112, minimizing the thickness of the dielectric layer 2112 minimizes the thermal resistance between the heater 2118 and the temperature control zone 2116, and maximizes the impact of the heat spreaders 2120, 2122 (Fig. 21, para. [0171]). Modified Bauer is not clear with respect to the order of the layering of the dielectric layer 2112, the heat spreaders 2120, 2122, and the heater element 2118, and therefore fails to teach the plurality of passive thermal contact elements being opposite from the controllable heating and/or cooling element with the thermally resistive layer therebetween.
Higuchi teaches electrostatic transportation of droplets by transporting the droplets and controlling the temperature thereof (abstract). Higuchi teaches a heating device comprising a heat-insulative substrate 17 located between a heater layer 18 and a thermostatic heater 16 (Fig. 10, para. [0075], [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the dielectric layer of Modified Bauer to be between the heater element and the heat spreaders as taught by Higuchi in order to yield the predictable result of controlling the flow of heat around temperature control zones. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the dielectric layer between the heater element and the heat spreaders, which a person of ordinary skill in the art would have found obvious.
Modified Bauer teaches a plurality of discrete contact regions at surfaces of the plurality of passive thermal contact elements (the copper heat spreaders 2120, 2122 have discrete contact regions at surfaces thereof, Fig. 21, para. [0166]);
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of passive thermal contact elements (the dielectric layer 2112 is disposed between the heater element 2118 and the heat spreaders 2120, 2122, Bauer, Fig. 21, para. [0171], Higuchi, Fig. 10, para. [0085], see modification supra; the dielectric layer 2112 is an FR4 layer, Fig. 21, para. [0165]).
The limitations “for a microfluidic device,” “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “passive thermal,” “restricting heat flow between directly adjacent passive thermal contact elements of the plurality of passive thermal contact elements,” “arranged so as to provide conductive thermal transfer from the controllable heating and/or cooling element through the plurality of passive thermal contact elements to a plurality of discrete contact regions,” and “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Bauer teaches that the heater element 2118, dielectric layer 2112, and copper heat spreaders 2120, 2122 are part of a droplet actuator 2100 (Fig. 21, para. [0165]-[0166]), so the heater element, dielectric layer, and copper heat spreaders are capable of the recitation “for a microfluidic device.” Modified Bauer also teaches the heater element 2118 which can be a resistive heater or Peltier device that heats the temperature control zones 2116 (Fig. 21, para. [0165]-[0166], [0174]-[0175]), so the heater element is capable of the recitation “adjustable by a controller to different temperature levels to produce a spatial temperature profile.” Modified Bauer also teaches the copper heat spreaders 2120, 2122 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “passive thermal.” Modified Bauer also teaches that the dielectric layer 2112 is an FR4 layer (Fig. 21, para. [0165]; as evidenced by Texas Instruments, FR4 has a poor thermal conductivity of 0.25 W/mK, pg. 7, first paragraph), so the dielectric layer is capable of the recitation “restricting heat flow between directly adjacent passive thermal contact elements of the plurality of passive thermal contact elements.” Modified Bauer also teaches that the copper heat spreaders 2120, 2122 are used to heat temperature control zones, and the heater element is used to provide heat to the heat spreaders (para. [0166], [0173], [0174], [0178]), so the copper heat spreaders are capable of the recitation “arranged so as to provide conductive thermal transfer from the controllable heating and/or cooling element through the plurality of passive thermal contact elements to a plurality of discrete contact regions.” Modified Bauer also teaches that the geometry of the copper heat spreaders 2120, 2122 controls the flow of heat in temperature control zones 2116 (Fig. 21, para. [0166]), so the copper heat spreaders are capable of the recitation “shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device.”
The limitation “a desired spatial temperature profile within the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Higuchi, as evidenced by Texas Instruments with respect to claim 1, as applied to claims 1 and 19 above, and further in view of Welle (US 2005/0284511 A1).
Regarding claims 6 and 21, Modified Bauer teaches the FR4 dielectric layer 2112 disposed between the heater element 2118 and the heat spreaders 2120, 2122 (Bauer, Fig. 21, para. [0165], [0171], Higuchi, Fig. 10, para. [0085], see modification supra). Modified Bauer fails to teach wherein the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more passive thermal contact elements of the plurality of passive thermal contact elements, the first and second thermally resistive materials having different thermal conductivity to one another, of instant claim 6, and wherein the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more passive thermal contact elements of the plurality of passive thermal contact elements, and the second thermally resistive material has a different thermal conductivity than the first thermally resistive material, of instant claim 21.
Welle teaches a thermally insulating portion 1430 disposed between a thermally conductive material 408 and thermoelectric materials 1416, 1418 (Fig. 14B, para. [0068]-[0070], [0113]). Welle teaches a glass layer 428 adjacent to the thermally insulating portion 1430 and disposed between the thermally conductive material 408 and thermoelectric materials 1416, 1418 (Fig. 14B, para. [0068]-[0070], [0113]). Examiner interprets the thermally insulating portion 1430 to read on a first thermally resistive material of a thermally resistive layer, and the glass layer 428 to read on a second thermally resistive material of a thermally resistive layer. Welle teaches the glass layer 428 (para. [0070]), and that the thermally insulating portion 1430 comprises plastic (para. [0058]), so Examiner interprets the different materials to have different thermal conductivity to one another.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the FR4 dielectric layer of Modified Wu with the glass layer and thermally insulating portion as taught by Welle in order to yield the predictable result of electrically insulating and thermally isolating conductive elements from one another (Welle, para. [0058] & [0113]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699